Title: To George Washington from Colonel William Finnie, 8 April 1778
From: Finnie, William
To: Washington, George



May it please your Excellency,
Williamsburg April 8th 1778.

By a resolution of the Governor and Council of this State, I have shipped on board the Protector and Safeguard Gallies, commanded by Messrs Thomas and Elliott, sundry Cloathing and Military Stores, addressed to the Care of Col. John Hollingsworth, at the Head of Elk, to be forwarded without Delay to the Army under your Excellency’s Command, by the safest and quickest Rout. I have inclosed Copies of the Invoices for your Excellency’s Information.
The Governor desires me to acquaint your Excellency, that all the Cloathing furnished by this State, and seized by Commissioners under our Act of Assembly is particularly intended for the Use of the Virginia Troops. All the Cloathing contained in these Invoices belonging to the United States is described by the Words Edenton Cargo. I am May it please your Excellency Your Excellency’s most obedient humble Servant.

William Finnie D.Q.M.G.

